DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 06/05/2022 has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 has been considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1,
In line 7, “to; “ has - - to: - -

Reasons for Allowance
The prior art of record fails to teach or to reasonably suggest, a system for controlling and securing smart devices within a unit of a multi-family residential or commercial property, the system comprising:
a user device associated with an occupant of a unit of multi-family residential or commercial property, the user device comprising:
a memory; 
and one or more processors communicatively coupled to the memory, the one or more processors configured to; 
transmit a status request to a property management platform for the multi- family residential or commercial property, the status request corresponding to a smart door lock of a plurality of smart devices, where the property management platform is configured to be communicatively coupled via a wide area network (WAN) communication link to a smart thermostat hub that is communicatively coupled via a non-WAN communication link to the plurality of smart devices, and where the status request is configured to cause the property management platform to transmit control information to the smart thermostat hub via the WAN communication link, the control information configured to cause the smart thermostat hub to transmit a command to retrieve status information from the smart door lock via the non-WAN communication link; and 
receive the status information from the property management platform, the status information received by the property management platform from the smart thermostat hub via the WAN communication link after retrieval from the smart door lock by the smart thermostat hub via the non-WAN communication link.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHANG (U.S. Pub. 2020/0242863) teaches a smart lock-and-key system. The smart lock-and-key system can include a smart lock corresponding to a lock identifier and a smart key capable of locking and unlocking the smart lock. The smart key can include a first communication interface for communicating with the smart lock and a second communication interface for communicating with a mobile computing device. The smart key can be configured to obtain the lock identifier and receive, from the mobile computing device, an operation command based on the obtained lock identifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689